On Application for Rehearing.
En Banc.
PER CURIAM.
In the application for rehearing the defendants-appellants point out, inter alia, that in our original judgment we stated that we were “unable to interfere with the judgment below as far as it is concerned with quantum of damages” because the plaintiff had neither appealed nor answered the appeal. The use of the term “interfere” was inadvertent, since we intended to state only that we were unable to “increase” the amount of the award in the judgment below for the reason stated; even though in plaintiff’s brief he had requested that the award be amended to a much larger amount. (Although we did not expressly so state, we found the amount of the award by the trial court to be justified by the evidence.)
We have considered all the other contentions raised by the able counsel for the defendants-appellants, and we remain unconvinced that we were in error in our original judgment.
With the clarification above noted, our original judgment is reinstated, and the application for rehearing is denied.
HOOD, J. does not concur in this “Per Curiam” decision and dissents from the refusal to grant a rehearing.